ORDER

PER CURIAM.
Gregory Moorehead (Defendant) appeals the trial court’s judgment entered after a *532jury convicted him of forcible rape and forcible sodomy.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 30.25(b).